UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


RICHARD NESMITH,                                 §
                                                 §
                Plaintiff,                       §
                                                 §
versus                                           §   CIVIL ACTION NO. 1:21-CV-178
                                                 §
LORIE DAVIS, et al.,                             §
                                                 §
                Defendants.                      §

                MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                   JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Richard Nesmith, a prisoner previously confined at the Stiles Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this

civil rights action pursuant to 42 U.S.C. § 1983.

         The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The magistrate judge recommends granting plaintiff’s motion to dismiss the action without

prejudice.

         The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge

were filed by the parties.

                                             ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report and recommendation of the magistrate judge (#14) is ADOPTED.
Plaintiff’s motion to dismiss (#13) is GRANTED. A final judgment will be entered in this case

in accordance with the magistrate judge’s recommendation.


          SIGNED at Beaumont, Texas, this 2nd day of July, 2021.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                             2
